Citation Nr: 1230721	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  This case was before the Board in March 2010 and March 2011.

The March 1, 2011 Board decision denied the issue on appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2012 Joint Motion For Remand requested that the Court vacate the Board's March 2011 decision that denied the Veteran's appeal.  On January 11, 2012 the Court promulgated an Order that granted the Joint Motion.

Evidence pertinent to the matter on appeal was received in June 2012.  The Veteran, through his attorney, has waived initial AOJ consideration of this evidence.


FINDING OF FACT

The Veteran's right knee complaints in service were acute and resolved with no residual disability; arthritis of the right knee was not manifested in the first post-service year, and the Veteran's current right knee disability is not shown to be etiologically related to his service or to a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2008, April 2008, and September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2008, letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records and private medical records.  The Veteran has undergone VA examinations that have addressed the medical matters presented by the appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners performed contemporaneous physical examinations of the Veteran and elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran who served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and arthritis, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records show that he was treated for a contusion of the right knee in January 1967.  On examination, range of motion was full and ligaments were intact.  The impression was contusion.  On follow-up examination in February 1967, the Veteran reported that his right knee was asymptomatic.  The examination revealed full range of motion, intact ligaments and intact cartilage.  On separation examination in February 1967, clinical evaluation of the lower extremities and musculoskeletal system was normal.

Following service, private treatment records note that Paget's disease of the right knee was diagnosed following a March 1995 biopsy.  In November 1995, the Veteran had a mass removed from his right knee.

A July 2001 private X-ray report notes findings of Paget's disease of the proximal tibia.  A June 2002 private MRI report notes the Veteran's complaints of right knee pain and findings most consistent with Paget's disease, grade 4 chondromalacia with moderate osteoarthritis and complex tear of the medial meniscus.  In July 2002, the Veteran underwent arthroscopic surgery of the right knee.  He underwent a second procedure in August 2002 secondary to right knee sepsis.

A June 2008 VA examination report notes the Veteran's complaints of right knee pain for the past 10 to 15 years.  He denied any injury or trauma to his right knee.  Examination revealed varus deformity and limited range of motion with pain.  The impression was right knee osteoarthritis and Paget's disease.  After reviewing the claims file, the examiner opined that the Veteran's "current right knee condition is not at least as likely as not a result of his right ankle condition.  Right ankle severe pain usually causes pain on the contralateral side of the lower extremity . . . . His right knee pain is mostly [sic] likely secondary to osteoarthritis, which is caused by infection as well as aging."

The Veteran's representative stated during the October 2009 videoconference hearing that the Veteran began to have problems with his right knee within a year or year and a half after service.

An April 2010 VA examination report notes the Veteran's complaints of right knee pain for 12 to 17 years.  The Veteran underwent a total right knee replacement in March 2010.  After examination, the assessment was right knee strain, status post total right knee replacement.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's current right knee disability was not likely related to his knee injury in service or to his right ankle disability.  The examiner noted that the Veteran was seen in service on one occasion with right knee complaints; subsequent treatment records were negative for complaints or findings of right knee disability.  Moreover, no post-service right knee complaints or treatment were noted until 1995.  With regard to secondary service connection, the examiner noted that compensating for right ankle pain would cause left lower extremity problems, not right lower extremity problems.

A July 2010 VA examination report indicates current findings of right knee strain, status post total right knee replacement with loose bodies in the infrapatellar bursa.  After reviewing the claims file, the examiner opined that the Veteran's service-connected right ankle disability did not cause or aggravate the Veteran's right knee disability; in this regard, the examiner noted that the Veteran's right ankle was not ankylosed.  The examiner also opined that the Veteran's right knee disability was caused by a combination of previous osteomyelitis, Paget's disease, aging and being overweight.

By rating decision in September 2010, the RO granted service connection for chronic right ankle sprain.

An October 2010 record from the Veteran's private physician (Dr. M.A.) reveals that the Veteran complained of ankle pain and had come to "see if his knee issues were caused by his ankle injury."  Dr. A stated, in pertinent part, as follows:

Subcutaneous and the above history it seems likely that the problem with the knee is related to the ankle.  And then after the ankle injury the knee continued to get worse necessitating total knee replacement.  It is at least as likely as not that A is related to B.

While the Veteran complained of a right knee problem in service, no residual disability was noted in subsequent service treatment records, including the service separation examination report.  There is no post-service medical evidence of a right knee disability until 1995, nearly 28 years after the Veteran's discharge.  No health care provider has linked the Veteran's right knee disability to his active service, and service connection for a right knee disability on a direct basis (or presumptive basis under 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The 2008 and 2010 VA examiners opined that the Veteran's current right knee disability is not related to his military service or caused or aggravated by his service-connected right ankle disability, but rather is due to a combination of his previous osteomyelitis, Paget's disease, aging and being overweight.  The Board finds these opinions to be persuasive because they are based on a review of the Veteran's pertinent history, and rationale for the opinions have been provided.  

While the Veteran's private physician did not relate the Veteran's right knee disability directly to the Veteran's active service, he did opine that the Veteran's right knee disability was related to his service-connected right ankle disability.  While it is not entirely clear if Dr. A was indicating that the Veteran's right knee disability was caused by his right ankle disability or if it was aggravated by right ankle disability, in either case, Dr. A provided little in the way of a rationale for his opinion.  Other than a passing reference to the Veteran's "changing his gait pattern," the October 2010 opinion is essentially "unexplained" and thus of less probative value than the VA opinions that contained a rationale for the opinions expressed.  Significantly, Dr A's opinion did not discuss (or rebut) the June 2008 VA and April 2010 VA examiners' rationale that right ankle severe pain "usually causes pain on the contralateral side of the lower extremity."  In the same manner, Dr A did not provide any discussion concerning the July 2010 VA examiner's observation that the Veteran's right ankle had not been ankylosed, or, that the Veteran's right knee disability was due to factors such as aging and being overweight.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The value of a physician's statement is dependent, in part, upon the extent to which it has a rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  With these considerations in mind, and based on the foregoing discussion, the Board finds that the October 2010 private physician's opinion has less probative value than the opinions contained in the VA examinations.  As such, the preponderance of the evidence is against service connection for right knee disability, on a direct or secondary basis.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing right knee problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any right knee symptoms he may have experienced in service were of a chronic nature to which degenerative changes may be attributed.  Further, the Veteran does not have the necessary medical training and/or expertise to opine as to whether he has right knee disability related to service-connected disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee disability, to include as secondary to service-connected chronic right ankle sprain, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


